Exhibit 99.1 STEAK N SHAKE SPECIAL COMMITTEE COMMENTS ON STRATEGIC PROCESS INDIANAPOLIS, IN – February 21, 2008 – The Steak n Shake Company (NYSE: SNS - News) today provided an update on the activities of the Special Committee of independent directors which was formed to advise the Board with respect to developing the strategic plan and examining potential business opportunities for the Company as part of a plan seeking tomaximize shareholder value. The Committee analyzed the potential outcome of various alternative future scenarios and has determined that, at this time, the best opportunity for the Company is to focus on its strategic plan of pursuing an operational turnaround and improving unit economics. As part of the process, the Committee analyzed whether shareholder value could be enhanced through a sale of the Company. None of the offers received to date as part of this process reflect what the Committee or Board believes is the full underlying value of the Company.The Committee believes that this process is being adversely affected by unfavorable trends in the casual dining segment of the restaurant industry, the Company’s recent disappointing operating performance and volatility in the financial markets.The Committee continues to receive inquiries from interested parties.There can be no assurance that these inquiries will result in an offer that the Committee and Board could recommend to shareholders. “We remain confident in the long-term future of Steak n Shake as we focus our attention on continuing our turnaround plan and hiring a permanent Chief Executive Officer,” said Alan Gilman, Interim President and Chief Executive Officer. “We are cautiously optimistic about the early results from our initiatives designed to drive same store sales improvement.In particular, we are seeing positive traction from our STEAKBURGERäpromotion which has been running since the beginning of February, featuring one of our best-selling sandwiches at a compelling price point, designed to communicate a value message and drive incremental guest traffic.We continue to intensify our efforts on improving store level execution.While this process takes time, it is especially important in the current environment and is fundamental to driving consistent visits from our loyal customers and to the long-term success of Steak n Shake.” About Steak n Shake Steak n Shake is a full service, casual dining restaurant serving a core menu of its famous STEAKBURGERä sandwiches, thin ‘n crispy french fries, old fashioned hand-dipped milk shakes, chili, home style soups, fresh salads, a variety of desserts and breakfast.All of the food is prepared to the guest’s order and served by friendly, well-trained associates.Steak n Shake restaurants feature full-service dining areas, counter service and drive-thru windows and are open 24 hours a day, seven days a week. Risks Associated with Forward-Looking Statements This press release contains forward-looking statements regarding possible transactions by the Company. The Company cautions its stockholders and others considering trading in its securities that there can be no assurance that any transaction will be approved or completed. Actual events may differ materially from the statements included in this press release. The Company does not intend to update publicly any forward-looking statements, except as required by law. Certain statements contained in this press release represent forward- looking statements. In general, forward-looking statements include estimates of future revenues, cash flows, capital expenditures, or other financial items, and assumptions underlying any of the foregoing. Forward-looking statements reflect management's current expectations regarding future events and use words such as "anticipate", "believe", "expect", "may", "will", and other similar terminology.
